Citation Nr: 1227273	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.  

2.  Entitlement to service connection for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of these matters is with the RO in St. Louis, Missouri.   

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has Hepatitis B and C due to his active duty military service.  He contends that he contracted Hepatitis B and C from blood transfusion(s) while undergoing surgery on his right knee in service.  An August 1978 medical report shows that the Veteran tested positive for the hepatitis B antigen.  At that time, it was reported that the Veteran had a significant history of drug abuse.  In October 2004, the Veteran tested positive for hepatitis C.  The evidence suggests that the Veteran's current hepatitis B and C is related to the Veteran's long standing history of drug abuse.  There is no indication, however, as to whether the Veteran's assertion of having blood transfusion(s) in service was taken into consideration.

A review of the Veteran's service records show that from July 1972 to October 1972, he was hospitalized to correct right knee damage due to injuries he encountered in a motor vehicle accident just prior to his entrance into service.  While there is a report of Medical Board which summarizes the Veteran's right knee history during service, including the surgery he had, there are no records from the Naval Hospital in San Diego California (the facility which conducted his right knee surgery).  The Board finds that attempts should be made to obtain these records, especially since the Veteran is claiming that he had multiple blood transfusions during service.  

The Veteran's claims file should be submitted to an appropriate physician to address the medical questions raised by the record.  In this regard, irrespective if the hospital records are obtained, the physician should address whether it is at least a 50-50 probability that the type of knee surgery the Veteran had in service would require a blood transfusion or multiple blood transfusion.  Thereafter, the physician should address whether it is at least a 50-50 probability that the Veteran's current hepatitis B and C is related to service, namely the surgery and/or or any blood transfusions found to have taken place in service.

With respect to the dental claim, the Veteran contends that in October/November of 1972 that he was jumped and that some of his front teeth were knocked out.  He related that while in service a partial plate of 3 teeth were made and that he had this work done at MCRD in San Diego.  No attempts have been made to obtain these records.  The duty to assist requires that VA attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain all medical reports from the Veteran's hospitalization at the Naval Hospital in San Diego, California from July 1972 to October 1972 pertaining to the Veteran's right knee surgery.  These records should include surgical reports, nursing reports, and physical therapy reports.  Efforts to obtain these records should continue until it is determined that any further efforts would be futile.  All efforts should be documented in the claims file and the rationale for any finding that the records are not available should be documented.

2.  Refer the claims file to an appropriate specialist to address the following medical questions:

a)  Irrespective if the July 1972 to October 1972 hospital records are obtained, the physician should address whether it is at least as likely as not (at least a 50-50 probability) that the type of knee surgery the Veteran had in service would require a blood transfusion or multiple blood transfusion.  

b)  If the physician finds that it is at least a 50-50 probability that the Veteran underwent a blood transfusion in service, the physician should state whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current hepatitis B and/or C is related to such transfusion.

c)  The physician should give an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's hepatitis B and/or C is related to service, including any incident of service (i.e. knee surgery).

A complete rationale must be given for all opinions given.  If an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if the requested opinions cannot be provided without resorting to mere speculation, then this must be indicated, and the examiner must explain why the requested opinions are not possible or feasible.  

3.  Make attempts to obtain dental records from MCRD in San Diego concerning alleged treatment the Veteran claims he had due to a service dental trauma in which his front teeth were knocked out.  These records, according to the Veteran, would be dated in October/November 1972 and the treatment involved making a 3 teeth partial plate. 

4.  Lastly readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

